Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's remarks filed Dec 2, 2020 (pg. 9) have been fully considered. Claims 1, 2, 4, 6-8 and 10-20 have been allowed; and new claim 21 is not in condition for allowance.
In response to applicant’s remarks that new method claim 21 is in condition for allowance, claim 21 is rejected under 35 USC 112 for being indefinite and is therefore not in condition for allowance (as explained below). Applicant may cancel the claim, or amend the claim to overcome the rejection in which case the claim may be eligible for restriction. 

Claim Objections
Claim 9 is objected to because of the following informalities:  the last line recites “second engageable recess portion in which the second engageable recess portion is fitted”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  lines 4-5 recite “the first engageable recess portion comprising the first recess portion and the second protruding portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble recites a “method of making a seat according to claim 1”. This recitation sets forth that the structure of the seat product defined in claim 1 is being incorporated into the method of claim 21. However, the limitation in line 2, “providing the pad body and the first cover member” renders the claim indefinite because it is unclear if the claim requires the seat of claim 1; for example, is the blower recited in claim 1 necessarily part of claim 21 or does claim 21 only need the parts that are actually recited therein? Furthermore, if claim 21 was meant to incorporate the seat of claim 1, then the steps of “fitting” and “fixing” would be confusing because the seat of claim 1 is the final product- already assembled, such that these steps are already done. So these steps would fail to further define the method of making a seat.

Allowable Subject Matter
Claims 1, 2, 4, 6-8 and 10-20 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636